This is an original proceeding by habeas corpus to be let to bail. Petitioner alleges that she is illegally restrained by the sheriff of Adair county; that she is held upon a charge of murder alleged to have *Page 52 
been committed in said county September 25, 1930; that bail has been denied by the committing magistrate and by the district judge of said county; that the proof is not evident nor the presumption great.
An examination of the transcript of the evidence discloses that at the time charged petitioner shot and killed one Mack Garrett, former husband of petitioner. The killing is admitted. No purpose would be served in reciting the testimony further than to say that, upon a consideration of the entire testimony, the petitioner is not entitled to be admitted to bail.
The petition is therefore denied.